Citation Nr: 0603615	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran was a World War II era veteran who served with 
the Recognized Guerrillas from November 1944 to December 1945 
and the regular Philippine Army from December 1945 to March 
1946.  No prisoner of war status has been verified.  The 
veteran died in December 1996.  The appellant is his widow.

The matter of whether new and material evidence has been 
received to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2003, a statement of the 
case was issued in August 2004, and a substantive appeal was 
received in September 2004.

As to the issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318, this 
matter comes before the Board on appeal from an April 2004 
rating decision by an RO of the VA.  A notice of disagreement 
was received in June 2004, a statement of the case was issued 
in August 2004, and a substantive appeal was received in 
September 2004.

In her September 2004 substantive appeal, the appellant 
stated that she wanted a Board hearing at the RO.  By written 
correspondence received by the RO in October 2004, the 
appellant stated that she continued to request a personal 
hearing before a member of the Board during a scheduled visit 
to the Manila Regional Office.  The RO sent the appellant a 
follow-up letter in March 2005 which asked her if she was 
available for a hearing during the weeks of June 13 to 17 and 
20 to 24 in 2005.  The letter asked the appellant to respond 
by indicating if she was available during the listed period 
and explained to her that if she did not respond to the 
letter, the RO would assume that she was no longer interested 
in attending the hearing.  As the record reflects that the 
appellant did not respond to the March 2005 letter from the 
RO, the Board interprets this action as a withdrawal of the 
appellant's request for her Board hearing at the RO.  See 
Generally 38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  In December 2001, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  In a May 2003 communication, the appellant effectively 
requested that her claim of entitlement to service connection 
for the cause of the veteran's death be reopened. 

3.  Evidence received since the December 2001 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for the cause of 
the veteran's death.

4.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Because complete VCAA notice in this case was not provided to 
the appellant prior to the initial adverse RO decision, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 and May 2004 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Additionally, the letters directed the appellant 
to let the RO know if there was any other evidence or 
information that she thought would support her claim.  
Finally, the Board notes that the May 2004 letter directed 
the appellant to submit any relevant evidence in her 
possession.  Thus, the Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
private medical records and a death certificate.  It also 
appears that the RO has made every reasonable attempt to 
locate and obtain any available service records.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but declined such a hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  As such, there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The Board finds that a VA examination is not 
necessary and that the record as it stands contains adequate 
medical evidence to adjudicate the claim.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Cause of Death

In a December 2001 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  This decision is final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In May 2003, a written communication from the appellant was 
accepted as a request to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the December 2001 rating 
decision included an Affidavit for Philippine Army Personnel 
which shows that no wounds or illnesses during service were 
reported, the veteran's death certificate, and a medical 
certificate from Robert Ogalino with treatment reports.  No 
service medical records are of records.  The RO denied the 
claim, stating that there was no evidence that the veteran's 
cause of death was in any way related to his active duty 
service.

Evidence received since the December 2001 rating decision 
includes various medical certificates stating that the 
veteran had certain medical ailments at the time of his 
death, such as pulmonary tuberculosis, pneumonia and a 
gastric ulcer.  There is also a January 2004 certificate from 
Dr. Estrella P. Fernandez which essentially states that 
treatments received by the veteran in 1972 were the summation 
of stressful conditions related to the veteran's time in the 
military.  The medical certificates are all new as they were 
not of record at the time of the December 2001 rating 
decision.  However, the medical certificates describing the 
ailments the veteran allegedly suffered from at the time of 
his death do not, in the Board's opinion, raise a reasonable 
possibility of substantiating the claim.  The medical 
statements made many years after service are not based on any 
examination of the veteran in the time period pertinent to 
his service and appear to be entirely unsupported by any 
other medical evidence of record.  As such, the newly 
received evidence cannot be viewed as new and material.  

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for the cause of the 
veteran's death  As such, the evidence received since the 
December 2001 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).
   
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, No. 
03-1276 (U.S. Vet. App. Aug. 5, 2005).  However, the Board 
need not consider the "hypothetical"entitlement theory in 
this case since the appellant filed her claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
subsequent to January 21, 2000.  

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, had no service-connected 
disabilities, much less any rated as 100 percent disabling 
for at least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in March 2001.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


